            Case 1:20-cv-10148-IT Document 1 Filed 01/24/20 Page 1 of 8



                      UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
BALKRISHNA PAUDEL                          )
                                           )
      Plaintiff,                           )
                                           )
      v.                                   )
                                           ) C.A. No. 1:20-cv-10148
                                           )
KATHMANDU KITCHEN, L.L.C., a/k/a           )
HIMALAYAN KITCHEN, AND UTTAM               )
SHRESTHA,                                  )
                                           )
      Defendants.                          )
__________________________________________)


                               COMPLAINT FOR JURY TRIAL

                                           Introduction

1.     Plaintiff Balkrishna Paudel (“Plaintiff” or “Paudel”) brings this action to recover

minimum wages and overtime pay for work that he performed for the Defendants, Himalayan

Kitchen and Uttam Shrestha (collectively referred to herein as “Defendants”). Paudel began

working for Defendants in or about May 2017 until he quit on or about April 18, 2018.

Throughout this time period, Defendants regularly and deliberately failed to pay Plaintiff his

minimum wages and overtime pay as required by law. Paudel’s pay routinely fell below the

Massachusetts minimum wage and Defendant never paid Paudel overtime pay (“time-and-a-

half”) for hours worked over 40 per week.

2.     As a result, Paudel brings this action seeking his wages under the Fair Labor Standards

Act (“FLSA”), 29 U.S.C. §§ 201 et seq. and under M.G.L. c. 149, § 148, and M.G.L. c. 151 §1.

Plaintiff seeks, among other forms of relief, statutory trebling of damages, liquidated damages,

interest, and attorneys’ fees and costs, as provided for by the law.


                                                  1
              Case 1:20-cv-10148-IT Document 1 Filed 01/24/20 Page 2 of 8



                                                Parties

3.        Plaintiff Balkrishna Paudel is an adult resident of Somerville, Massachusetts. He worked

for Defendants as a cook from approximately May 2017 until April 2018.

4.        Defendant Kathmandu Kitchen L.L.C., a/k/a Himalayan Kitchen, is a domestic limited

liability company organized under the laws of Massachusetts, with its principal place of business

located at 40 Bow Street, Somerville, Massachusetts 02143.

5.        Defendant Uttam Shrestha is presently, and has been at all times relevant to this

Complaint, the Manager of Himalayan Kitchen. During the relevant time period, Defendant

Uttam Shrestha managed the daily operations of Kathmandu Kitchen, including managing the

restaurant’s finances and distributing wages to employees.

6.        During the relevant time period, Himalayan Kitchen was an enterprise engaged in

interstate commerce under the Fair Labor Standards Act (“FLSA”) and the regulations

interpreting the FLSA.

7.        On information and belief, Defendants maintained annual gross sales of at least $500,000

during the relevant time period.

8.        Defendants regularly transacted business in this district during the relevant time period.

9.        Defendants were required to compensate Plaintiff in accordance with the requirements

imposed on employers by the FLSA, the Massachusetts Minimum Wage Act, and the

Massachusetts Wage Act.

                                       Jurisdiction and Venue

10.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and 29 U.S.C. §

216(b).

11.       This Court has supplemental jurisdiction over the state law claims pursuant to 28 U.S.C.



                                                   2
             Case 1:20-cv-10148-IT Document 1 Filed 01/24/20 Page 3 of 8



§ 1367.

12.     Defendants have their principal place of business in the District of Massachusetts and

otherwise conduct business in this District and are therefore subject to personal jurisdiction in

this District.

13.     Venue is proper in the District of Massachusetts pursuant to 28 U.S.C. § 1391, because

Defendants are subject to personal jurisdiction in this District and because a substantial part of

the acts or omissions giving rise to the claims addressed in this action occurred in this District.

                                        Factual Allegations

14.     Plaintiff worked as a cook for Defendants from approximately May 2017 until he quit on

or about April 18, 2018.

15.     Plaintiff was often paid below the state minimum wage, which was $11 per hour in 2017

and 2018.

16.     Plaintiff regularly worked more than 40 hours per week. Plaintiff typically worked

between 65-70 hours per week.

17.     Plaintiff typically worked six days a week. He worked approximately 11 hours a day on

Monday, Wednesday, Thursday, and Sunday; he worked approximately 12 hours per day on

Friday and Saturday.

18.     Plaintiff was paid a flat weekly salary for all hours that he worked.

19.     At the beginning of his employment, Plaintiff was paid $600 per week. After working for

approximately three months, he was paid $650 per week.

20.     Plaintiff was paid entirely in cash.

21.     Defendants failed to pay Plaintiff an overtime premium for the hours he worked in excess

of 40 hours of work.



                                                  3
             Case 1:20-cv-10148-IT Document 1 Filed 01/24/20 Page 4 of 8



22.    Defendants failed to pay Plaintiff for the final two weeks and two days of work he

performed.

23.    Plaintiff has received permission to file a Private Right of Action from the Massachusetts

Office of the Attorney General. A copy of this authorization, dated July 17, 2019, is attached as

Exhibit 1.

                                             COUNT I
                            FAILURE TO PAY MINIMUM WAGE
24.    Pursuant to M.G.L. c. 151, § 1, employees in Massachusetts were required to be paid a

minimum wage of $11 per hour during the years 2017 and 2018.

25.    Throughout the relevant time period, Defendants were in violation of the Massachusetts

Minimum Wage Act because Defendants paid Plaintiff a flat weekly rate lower than the

applicable minimum wage.

26.    Plaintiff has been damaged by these violations of M.G.L. c. 151, § 1.

27.    Pursuant to M.G.L. c. 151, § 20, Defendants are liable to Plaintiff for the full amount of

the minimum wages owed, in an amount to be determined at trial, plus mandatory treble

damages, costs, interest, and attorneys’ fees.

                                            COUNT II
                           FAILURE TO PAY OVERTIME – FLSA

28.    Defendants violated 29 U.S.C. § 207(a) by failing to pay Plaintiff overtime compensation

at one-and-a-half times his regular hourly rate for hours worked in excess of 40 hours per week.

29.    Defendants’ violations of 29 U.S.C. § 207(a) were repeated, willful, and intentional.

30.    Plaintiff has been damaged by these violations of 29 U.S.C. § 207(a).

31.    Pursuant to 29 U.S.C. § 207(a) and § 216(b), Defendants are liable to Plaintiff for the full

amount of his unpaid overtime compensation, in an amount to be determined at trial, plus an


                                                 4
             Case 1:20-cv-10148-IT Document 1 Filed 01/24/20 Page 5 of 8



additional equal amount as liquidated damages, plus the costs and reasonable attorneys’ fees

incurred by Plaintiff in bringing this action.

                                            COUNT III
                                    NONPAYMENT OF WAGES

32.     Defendants violated the Massachusetts Wage Act, M.G.L. c. 149, § 148, by failing to pay

on a timely basis all wages due, including pay required by federal overtime law, to Plaintiff.

33.     Plaintiff has been damaged by these violations of M.G.L. c. 149 § 148.

34.     Defendants are liable to Plaintiff pursuant to M.G.L. c. 149, §150 for the full amount of

the wages owed, in an amount to be determined at trial, plus mandatory treble damages, costs,

interest, and attorney’s fees.

                                          Prayer for Relief

        WHEREFORE, Plaintiff requests that this Court enter the following relief:

A.      Determine the damages sustained by Plaintiff as a result of Defendants’ violations of the

Massachusetts Minimum Wage Act, overtime compensation laws pursuant to the Fair Labor

Standards Act, and other federal and state laws, rules, and regulations, and award those damages

against Defendants in favor of Plaintiff, plus additional liquidated and treble damages, and

interest, as provided for by law;

B.      Award Plaintiff costs of this suit, including, without limitation, reasonable attorneys’

fees; and

C.      Any other or further relief as the Court may deem just and proper.



            PLAINTIFF DEMANDS A JURY TRIAL ON ALL CLAIMS SO TRIABLE


BALKRISHNA PAUDEL,
By his attorneys,

                                                  5
           Case 1:20-cv-10148-IT Document 1 Filed 01/24/20 Page 6 of 8




  /s/Hannah Tanabe
Hannah Tanabe (BBO #693963)
Audrey R. Richardson (BBO #630782)
Greater Boston Legal Services
197 Friend Street
Boston, MA 02114
(617) 603-1680
Htanabe@gbls.org

Dated: January 24, 2020




                                        6
Case 1:20-cv-10148-IT Document 1 Filed 01/24/20 Page 7 of 8




                   EXHIBIT 1




                             7
Case 1:20-cv-10148-IT Document 1 Filed 01/24/20 Page 8 of 8
